Grant, J.
(after stating the facts). The very questions which Mrs. Barnard now seeks to raise were raised in her behalf by her solicitor of record by her demurrer and answer, and were passed upon by the court. She cannot now be heard to say that she had no opportunity for defense, and that she did not authorize the employment of Mr. Walker. But, upon the merits, her claim is unconscionable; utterly devoid of either equity or justice. It is conceded that the money was advanced by Mr. Converse, and used for the sole purpose of establishing a homestead. Whether Mr. Converse so understood, it does not appear, but this is immaterial. She has, therefore, no claim in equity to a homestead right as against either of the contracts between her husband and Mr. Converse. Fournier v. Chisholm, 45 Mich. 417.
Decree affirmed, with costs. In addition to the regular costs, the defendant is decreed to pay as additional costs 6 per cent, interest on the amount of the sale from April 28, 1897, to the date of the entry of affirmance in this court.
The other Justices concurred.